                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

                                     MINUTE SHEET

UNITED STATES OF AMERICA                             Date:       September 10, 2021

vs.                                                  Case No.: 21-mj-2049DPR

DARNELL LAMONT JENNINGS


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Initial Appearance – Complaint

Time Commenced: 11:28 a.m.                                    Time Terminated: 11:30 a.m.


                                     APPEARANCES

Plaintiff:    Cameron Beaver, SAUSA
USPPTS:       Claudia Allison


Proceedings: Parties appear as indicated above. Defendant appears in person.

              Counsel will be appointed by subsequent order. Government moves for
              pretrial detention.

             Preliminary Hearing and Detention Hearing set for 9/15/2021 at 10:00 a.m.

             Defendant in custody.


Courtroom Deputy/ERO: Karla Berziel
